
	
		I
		111th CONGRESS
		1st Session
		H. R. 1288
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Weiner (for
			 himself, Mr. Crowley,
			 Ms. Berkley,
			 Mr. Nadler of New York, and
			 Mrs. Tauscher) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To halt Saudi support for institutions that fund, train,
		  incite, encourage, or in any other way aid and abet terrorism, to secure full
		  Saudi cooperation in the investigation of terrorist incidents, to halt the
		  issuance of visas to citizens of Saudi Arabia until the President certifies
		  that the Kingdom of Saudi Arabia does not discriminate in the issuance of visas
		  on the basis of religious affiliation or heritage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saudi Arabia Accountability Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)United Nations
			 Security Council Resolution 1373 (2001) mandates that all states refrain
			 from providing any form of support, active or passive, to entities or persons
			 involved in terrorist acts, take the necessary steps to prevent
			 the commission of terrorist acts, and deny safe haven to those
			 who finance, plan, support, or commit terrorist acts.
			(2)The Council on
			 Foreign Relations concluded in an October 2002 report on terrorist financing
			 that [f]or years, individuals and charities based in Saudi Arabia have
			 been the most important source of funds for al-Qaeda, and for years, Saudi
			 officials have turned a blind eye to this problem.
			(3)In a June 2004
			 report entitled Update on the Global Campaign Against Terrorist
			 Financing, the Council on Foreign Relations reported that [w]e
			 find it regrettable and unacceptable that since September 11, 2001, we know of
			 not a single Saudi donor of funds to terrorist groups who has been publicly
			 punished.
			(4)According to the
			 final report of the National Commission on Terrorist Attacks Upon the United
			 States, when asked where terrorist leaders would likely locate their bases,
			 military officers and government officials repeatedly listed Saudi Arabia as a
			 prime location.
			(5)A
			 report released on January 28, 2005 by Freedom House’s Center for Religious
			 Freedom found that Saudi Arabia is the state most responsible for the
			 propagation of material promoting hatred, intolerance, and violence within
			 United States mosques and Islamic centers, and that these publications are
			 often official publications of a Saudi ministry or distributed by the Embassy
			 of Saudi Arabia in Washington, DC.
			(6)During a July 2003
			 hearing on terrorism before the Subcommittee on Terrorism, Technology and
			 Homeland Security of the Committee on the Judiciary of the Senate, David
			 Aufhauser, General Counsel of the Treasury Department, stated that Saudi Arabia
			 is, in many cases, the epicenter of financing for
			 terrorism.
			(7)The New York
			 Times, citing United States and Israeli sources, reported on September 17,
			 2003, that at least 50 percent of the current operating budget of Hamas comes
			 from people in Saudi Arabia.
			(8)The Middle East
			 Media Research Institute concluded in a July 3, 2003, report on Saudi support
			 for Palestinian terrorists that for decades, the royal family of the
			 Kingdom of Saudi Arabia has been the main financial supporter of Palestinian
			 groups fighting Israel. The report notes specifically that
			 Saudi-sponsored organizations have funneled over $4,000,000,000 to finance the
			 Palestinian intifada that began in September 2000.
			(9)A
			 joint committee of the Select Committee on Intelligence of the Senate and the
			 Permanent Select Committee on Intelligence of the House of Representatives
			 issued a report on July 24, 2003, that quotes various United States Government
			 personnel who complained that the Saudis refused to cooperate in the
			 investigation of Osama bin Laden and his network both before and after the
			 September 11, 2001, terrorist attacks.
			(10)After the 1996
			 bombing of the Khobar Towers housing complex at Dahran, Saudi Arabia, which
			 killed 19 United States Air Force personnel and wounded approximately 400
			 people, the Government of Saudi Arabia refused to allow United States officials
			 to question individuals held in detention by the Saudis in connection with the
			 attack.
			(11)As recounted by
			 counterterrorism officials in a September 2003 issue of Time Magazine, Saudi
			 Arabia denied United States officials access to several suspects in the custody
			 of the Government of Saudi Arabia, including a Saudi Arabian citizen in
			 detention for months who had knowledge of extensive plans to inject poison gas
			 in the New York City subway system.
			(12)The United States
			 Commission on International Religious Freedom has reported that Saudi Arabian
			 Government-funded textbooks used both in Saudi Arabia and also in North
			 American Islamic schools and mosques have been found to encourage incitement to
			 violence against non-Muslims.
			(13)There are
			 indications that, since the May 12, 2003, suicide bombings in Riyadh, the
			 Government of Saudi Arabia is making a more serious effort to combat
			 terrorism.
			(14)An official
			 website of the Saudi Arabian Government’s Supreme Commission for Tourism
			 included the following text:
				
					Visas will not
				be issued for the following groups of people:
						An Israeli
				passport holder or a passport that has an Israeli arrival/departure
				stamp.
						Those who
				don’t abide by the Saudi traditions concerning appearance and behaviors. Those
				under the influence of alcohol will not be permitted into the Kingdom.
						There are
				certain regulations for pilgrims and you should contact the consulate for more
				information.
						Jewish
				People.
						.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)it is imperative
			 that the Government of Saudi Arabia immediately and unconditionally—
				(A)provide complete,
			 unrestricted, and unobstructed cooperation to the United States, including the
			 unsolicited sharing of relevant intelligence in a consistent and timely
			 fashion, in the investigation of groups and individuals that are suspected of
			 financing, supporting, plotting, or committing an act of terror against United
			 States citizens anywhere in the world, including within the Kingdom of Saudi
			 Arabia;
				(B)permanently close
			 all charities, schools, or other organizations or institutions in the Kingdom
			 of Saudi Arabia that fund, train, incite, encourage, or in any other way aid
			 and abet terrorism anywhere in the world (hereafter in this Act referred to as
			 Saudi-based terror organizations), including by means of
			 providing support for the families of individuals who have committed acts of
			 terrorism;
				(C)end funding or
			 other support by the Government of Saudi Arabia for charities, schools, and any
			 other organizations or institutions outside the Kingdom of Saudi Arabia that
			 train, incite, encourage, or in any other way aid and abet terrorism anywhere
			 in the world (hereafter in this Act referred to as offshore terror
			 organizations), including by means of providing support for the
			 families of individuals who have committed acts of terrorism; and
				(D)block all funding
			 from private Saudi citizens and entities to any Saudi-based terror organization
			 or offshore terrorism organization; and
				(2)the President, in
			 deciding whether to make the certification under section 4, should judge
			 whether the Government of Saudi Arabia has continued and sufficiently expanded
			 the efforts to combat terrorism that it redoubled after the May 12, 2003,
			 bombing in Riyadh.
			4.Sanctions
			(a)Restrictions on
			 exports and diplomatic travelUnless the President makes the
			 certification described in subsection (c), the President shall take the
			 following actions:
				(1)Prohibit the
			 export to the Kingdom of Saudi Arabia, and prohibit the issuance of a license
			 for the export to the Kingdom of Saudi Arabia, of—
					(A)any defense
			 articles or defense services on the United States Munitions List under section
			 38 of the Arms Export Control Act (22
			 U.S.C. 2778) for which special export controls are warranted under such Act (22
			 U.S.C. 2751 et seq.); and
					(B)any item
			 identified on the Commerce Control List maintained under part 774 of title 15,
			 Code of Federal Regulations.
					(2)Restrict travel of
			 Saudi diplomats assigned to Washington, District of Columbia, New York, New
			 York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los
			 Angeles to a 25-mile radius of Washington, District of Columbia, New York, New
			 York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los
			 Angeles, respectively.
				(b)WaiverThe
			 President may waive the application of subsection (a) if the President—
				(1)determines that it
			 is in the national security interest of the United States to do so; and
				(2)submits to the
			 appropriate congressional committees a report that contains the reasons for
			 such determination.
				(c)CertificationThe
			 President shall transmit to the appropriate congressional committees a
			 certification of any determination made by the President after the date of the
			 enactment of this Act that the Government of Saudi Arabia—
				(1)is
			 fully cooperating with the United States in investigating and preventing
			 terrorist attacks;
				(2)has permanently
			 closed all Saudi-based terror organizations;
				(3)has ended any
			 funding or other support by the Government of Saudi Arabia for any offshore
			 terror organization; and
				(4)has exercised
			 maximum efforts to block all funding from private Saudi citizens and entities
			 to offshore terrorist organizations.
				5.Report
			(a)Requirement for
			 reportNot later than six months after the date of the enactment
			 of this Act and annually thereafter until the President makes the certification
			 described in section 4(c), the Secretary of State shall submit to the
			 appropriate congressional committees a report on the progress made by the
			 Government of Saudi Arabia toward meeting the conditions described in
			 paragraphs (1) through (4) of such section.
			(b)FormThe
			 report submitted under subsection (a) shall be in unclassified form but may
			 include a classified annex.
			6.Cessation of visa
			 issuanceBeginning on the day
			 after the date of the enactment of this Act, no visa shall be issued by the
			 Government of the United States to a citizen of Saudi Arabia until the
			 President certifies that the Kingdom of Saudi Arabia does not discriminate in
			 the issuance of visas on the basis of religious affiliation or heritage.
		7.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
		
